        Case 4:18-cv-00073-BMM Document 50 Filed 11/16/20 Page 1 of 3



Shiloh S. Hernandez (MT Bar No. 9970)
Western Environmental Law Center
103 Reeder’s Alley
Helena, MT 59601
Phone (SH): (406) 204-4861
E-mail: hernandez@westernlaw.org

Kyle J. Tisdel (CO Bar No. 42098) (admitted pro hac vice)
Western Environmental Law Center
208 Paseo del Pueblo Sur, #602
Taos, New Mexico 87571
Phone: (575) 613-8050
E-mail: tisdel@westernlaw.org

Elizabeth B. Forsyth (CA Bar No. 288311) (admitted pro hac vice)
Earthjustice
800 Wilshire Blvd., Suite 1000
Los Angeles, CA 90017
Phone: (415) 217-2000
E-mail: eforsyth@earthjustice.org

Counsel for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

WILDEARTH GUARDIANS, et al.,

              Plaintiffs,                        CV-18-73-GF-BMM

       vs.                               JOINT MOTION TO EXTEND STAY
                                         OF PROCEEDINGS RELATED TO
BUREAU OF LAND                           PLAINTIFFS’ MOTION FOR FEES
MANAGEMENT, et al.,                      UNDER THE EQUAL ACCESS TO
                                         JUSTICE ACT
              Defendants.
        Case 4:18-cv-00073-BMM Document 50 Filed 11/16/20 Page 2 of 3



       Plaintiffs Wilderness Workshop, et al. and Federal Defendants U.S. Bureau

of Land Management, et al. (“Defendants”) hereby respectfully file this joint

motion to extend the stay of proceedings related to Plaintiffs motion for attorneys’

fees, costs, and other expenses under the Equal Access to Justice Act. (See Doc.

45.)

       The Court granted the Parties’ first joint motion to stay proceedings on fees

and costs on September 21, 2020. (Doc. 48.)

       Counsel for the Parties remain engaged in good faith settlement negotiations

on the issue of fees and costs, and have reached an agreement in principle.

Accordingly, the Parties request an additional continuance and stay to finalize this

agreement. The Parties jointly request that the Court extend the stay of proceedings

for 30 days, or until December 17, 2020. If the Parties are unable to reach a final

settlement, on December 17, 2020, they will so inform the Court and either request

an additional continuance and stay if good faith settlement negotiations continue,

or propose a briefing schedule for an amended motion, response, and reply.

       Respectfully submitted this 16th day of November, 2020.

                                              /s/ Shiloh Hernandez
                                              Shiloh Hernandez
                                              Western Environmental Law Center
                                              103 Reeder’s Alley
                                              Helena, Montana 59601
                                              (406) 204-4861
                                              hernandez@westernlaw.org
Case 4:18-cv-00073-BMM Document 50 Filed 11/16/20 Page 3 of 3



                                 Attorney for Plaintiffs

                                 /s/ Paul Turcke
                                 Paul A. Turcke, Trial Attorney
                                 Natural Resources Section
                                 Environment and Natural Resources
                                 Division
                                 United States Department of Justice
                                 202-353-1389 (desk)
                                 202-532-5994 (mobile)
                                 paul.turcke@usdoj.gov

                                 Attorney for Defendants
